Exhibit 10.4

LOGITECH

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of December 3, 2008, by and between Gerald P. Quindlen (the
“Employee”) and Logitech Inc., a California corporation (the “Company”), and
Logitech International S.A., a Swiss corporation (the “Parent”). Certain
capitalized terms used in this Agreement are defined in Section 1 below.

R E C I T A L S

A. The Parent may from time to time consider the possibility of a Change of
Control. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities.

B. The Board believes that it is in the best interests of the Company, the
Parent and the Parent’s shareholders to provide the Employee with an incentive
to continue his or her employment with the Company and to maximize the value of
the Company and the Parent, upon the occurrence of a Change of Control, for the
benefit of the Parent’s shareholders.

C. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with severance benefits upon certain terminations of the
Employee’s employment following a Change of Control.

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company, the parties agree as follows:

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Base Salary. “Base Salary” shall mean the greater of (i) the Employee’s
annual base salary, as in effect immediately prior to the Employee’s termination
of employment with the Company, or (ii) the Employee’s annual base salary as in
effect on the effective date of this Agreement.



--------------------------------------------------------------------------------

(b) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee, (ii) the
Employee’s conviction of a felony which the Board reasonably believes has had or
will have a material detrimental effect on the Company’s reputation or business,
(iii) a willful act by the Employee which constitutes misconduct and is
injurious to the Company, or (iv) continued willful violations by the Employee
of the Employee’s obligations to the Company after there has been delivered to
the Employee a written demand for performance from the Company which describes
the basis for the Company’s belief that the Employee has not substantially
performed his or her duties.

(c) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) a merger or consolidation of the Parent with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Parent outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Parent or such surviving entity
outstanding immediately after such merger or consolidation;

(ii) the complete liquidation of the Parent or the sale or other disposition by
the Parent of all or substantially all of the Parent’s assets; or

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Parent representing fifty percent (50%) or more of the total voting power
represented by the Parent’s then outstanding voting securities.

(d) Compensation Continuation Period. “Compensation Continuation Period” shall
mean a period of twelve (12) consecutive months commencing on the date when the
Employee’s employment with the Company terminates under circumstances that
entitle the Employee to benefits under Section 4.

(e) Current Compensation. “Current Compensation” shall mean an amount equal to
the sum of (i) the Base Salary and (ii) the Employee’s annual and quarterly
bonuses for the fiscal year preceding the fiscal year in which severance
benefits become payable to the Employee pursuant to Section 4(a) or (b) below.

(f) Demotion. “Demotion” shall mean a material reduction of the Employee’s
duties, position or responsibilities relative to the Employee’s duties, position
or responsibilities in effect immediately prior to such reduction, without the
Employee’s express written consent. Such reduction shall not be considered a
“Demotion” unless (i) the Employee gives the Company written notice of such
reduction within 90 days after such reduction occurs and (ii) the Company fails
to remedy such reduction within 30 days after receiving the Employee’s written
notice.

 

2



--------------------------------------------------------------------------------

(g) Good Reason. “Good Reason” shall mean (i) a substantial reduction of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction, without the Employee’s express
written consent and without good business reasons, (ii) a material reduction of
the Employee’s Base Salary, (iii) a material reduction in the kind or level of
employee benefits to which the Employee is entitled immediately prior to such
reduction, with the result that the Employee’s overall benefits package is
significantly reduced, (iv) the relocation of the Employee to a facility or
location more than thirty (30) miles from his or her current location, without
the Employee’s express written consent, or (v) the failure of the Company to
obtain the assumption of this Agreement by any successor, as contemplated in
Section 6(a) below. Clause (iii) above shall not apply in the event of any
reduction of the amount of the bonus actually paid but shall apply in the event
of a material reduction of the target bonus or bonus opportunity. A condition
shall not be considered “Good Reason” unless the Employee gives the Company
written notice of such condition within ninety (90) days after such condition
comes into existence and the Company fails to remedy such condition within
thirty (30) days after receiving the Employee’s written notice.

(h) Involuntary Termination. “Involuntary Termination” shall mean a Separation
caused by (i) a termination by the Company of the Employee’s employment with the
Company that is not effected for Cause or (ii) a resignation by the Employee of
his or her employment with the Company for Good Reason.

(i) Separation. “Separation” shall mean a “separation from service,” as defined
in the regulations under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

2. Term of Agreement; Termination of Prior Agreement. This Agreement shall
terminate upon the date that all obligations of the parties hereto under this
Agreement have been satisfied. Any prior agreement among the Company, the
Employee and the Parent concerning the subject matter of this Agreement,
including the Change of Control Severance Agreement dated as of January 28, 2008
among the Company, the Employee and the Parent, is hereby terminated.

3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment with the Company is and shall continue to be at-will, as
defined under applicable law. If the Employee’s employment terminates for any or
no reason, the Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement, or as
may otherwise be established under the Company’s or the Company’s then existing
employee benefit plans or policies at the time of termination.

 

3



--------------------------------------------------------------------------------

4. Severance Benefits.

(a) Involuntary Termination. If the Employee is subject to an Involuntary
Termination at any time within twelve (12) months after a Change of Control,
then:

(i) Severance Payments. The Employee shall be entitled to receive continuing
payments of severance pay during the Compensation Continuation Period at a rate
equal to the Employee’s Current Compensation. Such severance payments shall be
paid bi-weekly in accordance with the Company’s normal payroll practices and
shall commence within thirty (30) days after the Involuntary Termination.

(ii) Continued Benefits. If the Employee elects to continue health insurance
coverage for the Employee and his or her dependents (if applicable) under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following his or her
Involuntary Termination, then the Company shall pay the monthly premiums for
such coverage under COBRA until the earliest of (A) the close of the
Compensation Continuation Period, (B) the expiration of the continuation
coverage under COBRA or (C) the date when the Employee and his or her dependents
(if applicable) receive substantially equivalent health insurance coverage in
connection with new employment.

(iii) Option Acceleration. The vesting and exercisability of each option granted
to the Employee by the Parent (or of any property received by the Employee in
exchange for such options in a Change of Control) shall be automatically
accelerated in full. The vesting, exercisability or settlement of any other
equity awards granted to the Employee by the Parent shall be accelerated to the
extent set forth in the applicable equity award agreement between the Employee
and the Parent or the Company.

(iv) Outplacement Services. The Employee shall be entitled to executive-level
outplacement services at the Company’s expense, not to exceed $5,000. Such
services shall be provided by a firm selected by the Employee from a list
compiled by the Company.

(b) Demotion. If the Employee suffers a Demotion at any time within twelve
(12) months after a Change of Control and a Separation occurs because the
Employee resigns his or her employment with the Company after satisfying the
service requirement prescribed by Paragraph (v) below, then:

(i) Severance Payments. The Employee shall be entitled to receive continuing
payments of severance pay during the Compensation Continuation Period at a rate
equal to the Employee’s Current Compensation. Such severance payments shall be
paid bi-weekly in accordance with the Company’s normal payroll practices and
shall commence within thirty (30) days after the resignation.

(ii) Continued Benefits. If the Employee elects to continue health insurance
coverage for the Employee and his or her dependents (if applicable) under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following his or her
resignation, then the Company shall pay the monthly premiums for such coverage
under COBRA until the earliest of (A) the close of the Compensation Continuation
Period, (B) the expiration of the continuation coverage under COBRA or (C) the
date when the Employee and his or her dependents (if applicable) receive
substantially equivalent health insurance coverage in connection with new
employment.

 

4



--------------------------------------------------------------------------------

(iii) Option Acceleration. The vesting and exercisability of each option granted
to the Employee by the Parent (or of any property received by the Employee in
exchange for such options in a Change of Control) shall be automatically
accelerated in full. The vesting, exercisability or settlement of any other
equity awards granted to the Employee by the Parent shall be accelerated to the
extent set forth in the applicable equity award agreement between the Employee
and the Parent or the Company.

(iv) Outplacement Services. The Employee shall be entitled to executive-level
outplacement services at the Company’s expense, not to exceed $5,000. Such
services shall be provided by a firm selected by the Employee from a list
compiled by the Company.

(v) Service Period. Notwithstanding any other provision of this Subsection (b),
the Employee shall not be entitled to any benefits under this Subsection (b)
unless and until the Employee has remained employed by the Company until the
earliest to occur of (A) the date twelve (12) months after the Demotion or
(B) the date when the Employee is subject to an Involuntary Termination.

(c) Other Termination. If the Employee’s employment with the Company terminates
other than as a result of an Involuntary Termination at any time within twelve
(12) months after a Change of Control, and if the Employee does not suffer a
Demotion at any time within twelve (12) months after a Change of Control, then
the Employee shall not be entitled to receive severance or other benefits
hereunder, but may be eligible for those benefits (if any) as may then be
established under the Parent’s or the Company’s then existing severance and
benefits plans and policies at the time of such termination.

(d) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, the Employee’s termination of employment: (i) the Company shall
pay the Employee any unpaid base salary due for periods prior to his or her
termination; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through his or her termination; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company or the Company prior
to his or her termination. These payments shall be made promptly upon
termination and within the period of time mandated by law.

(e) Commencement of Payments. For purposes of Section 409A of the Code, each
periodic salary continuation payment under this Section 4 is hereby designated
as a separate payment. If the Company determines that the Employee is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder at the time of his or her Separation, then:

(i) The salary continuation payments under this Section 4, to the extent not
exempt from Section 409A of the Code, shall commence during the seventh month
after the Employee’s Separation;

 

5



--------------------------------------------------------------------------------

(ii) The installments that otherwise would have been paid during the first six
months following the Employee’s Separation shall be paid in a lump sum when such
salary continuation payments commence; and

(iii) Any Gross-Up Payment (as defined in Section 5), to the extent not exempt
from Section 409A of the Code, shall not be made earlier than the later of
(A) the date determined under Section 5 or (B) the first day of the seventh
month after the Employee’s Separation.

5. Parachute Payments.

(a) Gross-Up Payment. If it is determined that any payment or distribution of
any type to the Employee or for his benefit by the Parent, the Company, any of
the Parent’s other affiliates, any person who acquires ownership or effective
control of the Parent or ownership of a substantial portion of the Parent’s
assets (within the meaning of Section 280G of the Code and the regulations
thereunder) or any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax and any such interest or penalties are collectively
referred to as the “Excise Tax”), then the Employee shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount calculated to ensure
that after the Employee pays all taxes (and any interest or penalties imposed
with respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, the Employee retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Total Payments.

(b) Determination by Accountants. Unless the Company and the Employee otherwise
agree in writing, any determination required under this Section 5 shall be made
in writing by an independent public accountant firm designated by the Parent
(the “Accountants”). For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. The Accountants shall provide their
determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any Gross-Up Payment and any other relevant
matter, to the Employee and the Company within ten (10) business days after the
Employee or the Company made a request (if the Employee reasonably believes that
any of the Total Payments may be subject to the Excise Tax). If the Accountants
determine that no Excise Tax is payable by the Employee, they shall furnish the
Employee with a written statement that they have concluded that no Excise

 

6



--------------------------------------------------------------------------------

Tax is payable (including the reasons therefor) and that the Employee has
substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accountants shall be binding upon the Company
and the Employee, absent manifest error.

(c) Time of Payment. If a Gross-Up Payment is determined to be payable, it shall
be paid to the Employee within five (5) business days after the Determination
has been delivered to him or the Company. Any Gross-Up Payment shall in any
event be made prior to the close of the calendar year next following the
calendar year in which the Excise Tax was paid.

(d) Over- and Underpayments. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that Gross-Up Payments not made by the
Company should have been made (“Underpayment”) or that Gross-Up Payments will
have been made by the Company that should not have been made (“Overpayment”). In
either event, the Accountants shall determine the amount of the Underpayment or
Overpayment that has occurred. In the case of an Underpayment, the Company shall
promptly pay the amount of such Underpayment to the Employee or for his benefit.
In the case of an Overpayment, the Employee shall, at the direction and expense
of the Company, take such steps as are reasonably necessary (including the
filing of returns and claims for refund), follow reasonable instructions from,
and procedures established by, the Company, and otherwise reasonably cooperate
with the Company to correct such Overpayment, provided, however, that (i) the
Employee shall in no event be obligated to return to the Company an amount
greater than the net after-tax portion of the Overpayment that the Employee has
retained or has recovered as a refund from the applicable taxing authorities and
(ii) this provision shall be interpreted in a manner consistent with the intent
of Subsection (a) above, which is to make the Employee whole, on an after-tax
basis, from the application of the Excise Tax, it being understood that the
correction of an Overpayment may result in the Employee’s repaying to the
Company an amount that is less than the Overpayment.

(e) Limitation on Parachute Payments. Any other provision of this Section 5
notwithstanding, if the Excise Tax could be avoided by reducing the Total
Payments by $50,000 or less, then the Total Payments shall be reduced to the
extent necessary to avoid the Excise Tax and no Gross-Up Payment shall be made.
If the Accountants determine that the Total Payments are to be reduced under the
preceding sentence, then any such reduction shall be applied first to amounts
that constitute “deferred compensation” (within the meaning of Section 409A of
the Code and the regulations thereunder). If there is more than one such amount,
then such reduction shall be applied on a pro rata basis to all such amounts.
Subject to the foregoing rules, the Employee may elect, in his sole discretion,
which and how much of the Total Payments are to be eliminated or reduced (as
long as after such election no Excise Tax shall be payable), and the Employee
shall advise the Company in writing of his election within ten (10) business
days of receipt of notice. If the Employee makes no such election within such
10-day period, then the Company may elect which and how much of the Total
Payments are to be eliminated or reduced (as long as after such election no
Excise Tax is payable), and it shall notify the Employee promptly of such
election.

 

7



--------------------------------------------------------------------------------

6. Successors.

(a) Parent’s Successors. Any successor to the Parent (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Parent’s business and/or assets shall assume
the Parent’s obligations under this Agreement and agree expressly to perform the
Parent’s obligations under this Agreement in the same manner and to the same
extent as the Parent would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Parent” shall include any successor to the Parent’s business and/or assets
which executes and delivers the assumption agreement described in this
Subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Subsection (b) or which becomes bound by the terms of this Agreement by
operation of law.

(c) Employee’s Successors. Without the written consent of the Company, the
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Employee hereunder
shall inure to the benefit of, and be enforceable by, the Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

7. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him or her at the home address that he or she most recently
communicated to the Company in writing. In the case of the Parent, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(b) Notice of Termination or Demotion. Any Demotion, as well as any termination
by the Company for Cause or by the Employee as a result of a voluntary
resignation or an Involuntary Termination, shall be communicated by a notice to
the other parties hereto given in accordance with this Section 7. Such notice
shall indicate the specific provision(s) in this Agreement relied upon and shall
set forth in reasonable detail the facts and circumstances

 

8



--------------------------------------------------------------------------------

claimed to provide a basis for such termination or Demotion under the
provision(s) so indicated. In addition, the notice periods set forth in
Sections 1(f) and 1(g) shall apply in the event of a Demotion or a resignation
for Good Reason. The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Involuntary Termination or a
Demotion shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.

8. Arbitration.

(a) Scope of Arbitration Requirement. The parties hereby waive their rights to a
trial before a judge or jury and agree to arbitrate before a neutral arbitrator
any and all claims or disputes arising out of this Agreement and any and all
claims arising from or relating to the Employee’s employment, including (but not
limited to) claims against the Parent or the Company or against any current or
former employee, director or agent of the Parent or the Company, claims of
wrongful termination, retaliation, discrimination, harassment, breach of
contract, breach of the covenant of good faith and fair dealing, defamation,
invasion of privacy, fraud, misrepresentation, constructive discharge or failure
to provide a leave of absence, or claims regarding commissions, stock options or
bonuses, infliction of emotional distress or unfair business practices.

(b) Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent that applicable
law allows for judicial review of arbitration awards. The arbitrator may award
any remedies that would otherwise be available to the parties if they were to
bring the dispute in court. The arbitration shall be conducted in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association; provided, however that the arbitrator shall
allow the discovery authorized by the California Arbitration Act or the
discovery that the arbitrator deems necessary for the parties to vindicate their
respective claims or defenses. The arbitration shall take place in Alameda
County, California, or, at the Employee’s option, the county in which the
Employee primarily worked with the Company at the time when the arbitrable
dispute or claim first arose.

(c) Costs. The parties shall share the costs of arbitration equally, except that
the Parent or the Company shall bear the cost of the arbitrator’s fee and any
other type of expense or cost that the Employee would not be required to bear if
he were to bring the dispute or claim in court. The Parent, the Company and the
Employee shall be responsible for their own attorneys’ fees, and the arbitrator
may not award attorneys’ fees unless a statute or contract at issue specifically
authorizes such an award.

(d) Applicability. This Section 8 shall not apply to (i) workers’ compensation
or unemployment insurance claims or (ii) claims concerning the validity,
infringement or enforceability of any trade secret, patent right, copyright or
any other trade secret or intellectual property held or sought by the Employee,
the Parent or the Company.

 

9



--------------------------------------------------------------------------------

9. Parent Guarantee. The Parent unconditionally guarantees all of the Company’s
obligations under this Agreement. In the event that the Company for any reason
fails to make any payment required of the Company under this Agreement, the
Parent shall make such payment in the same manner and to the same extent as the
Company was required to make such payment.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor (except as otherwise
provided herein) shall any such payment be reduced by any earnings that the
Employee may receive from any other source.

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee, by an authorized officer of the Parent and by an authorized
officer of the Company (other than the Employee). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

(c) Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements, whether written or oral.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(h) Legal Fees and Expenses. The Company shall reimburse the Employee for all
reasonable legal fees and expenses incurred by the Employee in connection with
negotiating and executing this Agreement; provided, however, that the Company
shall not be obligated to reimburse such legal fees and expenses in excess of
$5,000.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

PARENT:     LOGITECH INTERNATIONAL S.A.       By:   /s/ Guerrino De Luca      
Name:   Guerrino De Luca       Title:   Chairman COMPANY:     LOGITECH INC.    
  By:   /s/ Martha Tuma       Name:   Martha Tuma       Title:   Vice President,
Human Resources   EMPLOYEE:     /s/ Gerald Quindlen       Gerald Quindlen

 

11